PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davidoff, Allen
Application No. 14/776,905
Filed: 15 Sep 2015
For: XANTHINE OXIDASE INHIBITOR FORMULATIONS
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.137(a), filed October 26, 2020, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 

The inventor’s oath or declaration serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.  The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020.  The application is being forwarded to the Technology Center for entry of the Request for Continued Examination filed June 29, 2020, and further proceedings in accordance with this decision.

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/Kristen Matter/Petitions Examiner, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See 37 CFR 1.137(d).